Judge Saffold
delivered the opinion of the Court.
From the case agreed, it appears that the time allowed by law for creditors to present their claims had expired before the third Board of Commissioners was appointed ; and it does not appear that this claim had been presented to the first or second board. It seems material to ascertain when the estate was declared insolvent, and when the two first Boards of Commissioners were appointed; neither of which matters is shewn in the case agreed. If the claim was not presented until after the appointment of the third board under the authority of the Act of 1815, the application of this law to proceedings which in legal contemplation had been finally adjusted before its passage would revive claims already barred by Statute, and might well be questioned. But by law it was the duty of the Commissioners merely to determine and report what claims against the estate were just with the sum allowed on each. Then if the report made by the third Board of Commissioners could be received as evidence of the sum due to the plaintiff in the action, it yet appeared that the accounts of the estate had not been finally settled. It had not been ascertained what proportion of the debts the estate would be sufficient to pay, but it was not believed that it would be sufficient to pay the full amount. The Statute directs, that after a final report of the Commissioners, the County Court shall order the residue of the estate (after paying debts for the last sickness, &c.), to be paid and distributed by the executor among the creditors, (who shall have made out their claims with the Commissioners,) in proportion to the . sums respectively due to them. By the aid of the Commissioners’ Report, the County Court should have ascertained the proportion of each debt which the executor was to pay, and made their order pursuant to the Statute accordingly. Such order does not appear to have been made. When the plaintiff instituted this suit, it was uncertain what sum he had a right to demand of the executor. The suit therefore was prematurely brought. The judgment must be reversed.
The Chief Justice being a relation of one of the parties, 'did not sit. '